DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments from the response filed on 15 July 2021 have been fully considered and will be addressed below in the order in which they appeared.

Applicant’s argument, page 2-3; regarding rigidity, applicant is entitled to be his own lexicographer, however unless in the originally filed specification the applicant defines the terms in use any broad interpretation of terms is proper and necessary. Nowhere in the originally filed specification does the applicant define what is meant by rigidity. In light of the commonly understood definition of the term rigidity (from the term rigid) the recitation is at least confusing. It is the applicant’s burden to provide clear and concise 

Applicant’s argument; it is understood that a first second and third engagement of elements in compression will result in an increasing first second and third force on elements or as best understood “rigidities” in succession. The application is examined in inview of the specification and Figure 1 as best understood. Applicant essentially argues that when an element is compressed, the force required decreases which does not logically follow what is disclosed by the applicant. The instant application is examined as best understood with first, second, and third rigidity until the applicant can clarify structure to achieve otherwise.  The argument is unpersuasive.

Claim Objections
Claim 1 objected to because of the following informalities:  the application is examined with the expectation that a first (is less than) a second (is less than) and third ”rigiditiy” as shown in Figure 1 and described  in the specification in paragraph [0042].  It is believed the claim as written is a typographical error and is there for examined as  explained. Should there be no error, then there exists a clarity issue that must be clarified.  Appropriate correction is required.

    PNG
    media_image1.png
    598
    547
    media_image1.png
    Greyscale

Figure taken from instant application

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gergoe et al. (US 4,470,626) alone.

Regarding claim 1, Gergoe et al. makes obvious A closing bar of a motor vehicle body lock, comprising: 

an abutment(102, 100, 107; Gergoe et al.)  to which the bar is operatively connected; and a base plate(82; Gergoe et al.)  attachable to a motor vehicle body, wherein in an event of movement of the bar: the abutment has a first rigidity starting from a rest position(any initial resting state; Gergoe et al.), in a first functional position representing an operating condition of the closing bar, the abutment has a second rigidity (when displaced; Gergoe et al.) which is less than the first rigidity, and in a second functional position(can move while mounted) representing a highly dynamic acceleration of the motor vehicle body lock, the abutment has a third rigidity (when limit of travel is reached) which is greater than the second rigidity.
Gergoe et al. does not explicitly discuss: a first, second and third rigidity.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to define a first, second and third rigidity  or any number of discreet rigidity points in a deflection of an elastomeric material as all exhibit a gradient of what the applicant calls “rigidity” as a function of deflection and is therefore capable of the recited first second and third rigidity.  
.

Regarding claim 2, Gergoe et al. makes obvious The closing bar as claimed in claim 1, wherein the abutment is arranged close to the bar, and the bar plate is configured such that, viewed in a working direction which acts substantially orthogonally (rather than indefinite, recitation is taken broadly) to the bar plate, and starting from the rest position, 

Regarding claim 3, Gergoe et al. makes obvious The closing bar as claimed in claim 1, wherein the abutment is arranged close to the bar, and the bar plate is configured such that, viewed in a working direction which acts substantially not orthogonally (rather than indefinite, recitation is taken broadly) to the bar plate, and starting from the rest position, the bar plate assumes the first functional position(deflected; Gergoe et al.) and the second functional position (undeflected; Gergoe et al.), wherein the bar plate is pivotable through a first pivot angle about a virtual axis to assume the first functional position and through a second pivot angle to assume the second functional position, which second pivot angle is larger than the first pivot angle. Note angle and/or distance reflects degrees of freedom also present in Gergoe et al.

Regarding claim 4, Gergoe et al. makes obvious The closing bar as claimed in claim 1, further comprising: a housing (87; Gergoe et al.)arranged on the base plate, wherein the abutment and the bar plate are located in the housing.

Regarding claim 5, Gergoe et al. makes obvious The closing bar as claimed in claim 4, wherein the abutment comprises at least a first spring element(80, c.6, l4-10, Gergoe et al.) which is located between the housing and the bar plate, at least a second spring 

Regarding claim 6, Gergoe et al. makes obvious The closing bar as claimed in claim 5, wherein the first spring element is injection molded on the bar plate and the housing.
Note: The injection molding process here is not given patentable weight as the claim is to the apparatus. Therefor the end product, of the closing bar having a secured spring element on the bar and housing is necessary. Here the spring element is contained within the metal housings and  rigidly secured (c.1, l.16-21) to the vehicle with bolts. (MPEP 2113)

Regarding claim 7, Gergoe et al. makes obvious The closing bar as claimed in claim 6, wherein the third spring element (Fig.5, at least by recess 86, Gergoe et al.) in the rest position is spaced away from the housing and/or the first spring element.

Regarding claim 8, Gergoe et al. makes obvious The closing bar as claimed in claim 4, wherein the second spring element(80, 100,102, Gergoe et al.) in the first functional 

Regarding claim 9, Gergoe et al. makes obvious A motor vehicle body lock(12, Fig.1, Gergoe et al.), comprising a closing bar as claimed in claim 1.

Regarding claim 10, Gergoe et al. makes obvious A motor vehicle(12, Fig.1, Gergoe et al.), comprising at least one closing bar as claimed in claim 1.

Regarding claim 11, Gergoe et al. makes obvious A motor vehicle(12, Fig.1, Gergoe et al.), comprising a motor vehicle body lock as claimed in claim 9.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571.272.7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675